                                                                            1 KENNADAY LEAVITT PC
                                                                              CURTIS S. LEAVITT (SBN 162032)
                                                                            2 cleavitt@kennadayleavitt.com
                                                                              LANCE M. MARTIN (SBN 294457)
                                                                            3 lmartin@kennadayleavitt.com
                                                                              621 Capitol Mall, Suite 2500
                                                                            4 Sacramento, California 95814
                                                                              Telephone: (916) 732-3060
                                                                            5
                                                                              Attorneys for Plaintiffs/Counter-Defendants
                                                                            6 MONTEREY PENINSULA HORTICULTURE,
                                                                              INC. dba ROCKET FARMS and MONTEREY
                                                                            7 PENINSULA HORTICULTURE, INC. / STEVEN
                                                                              ROBERTS ORIGINAL DESSERTS, LLC,
                                                                            8 EMPLOYEE BENEFIT PLAN

                                                                            9

                                                                           10                                   UNITED STATES DISTRICT COURT
                                                                           11                     NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
                                                                           12 MONTEREY PENINSULA                                  Case No. 5:20-cv-01660-NC
                                                                              HORTICULTURE, INC. dba ROCKET
                                                                           13 FARMS and MONTEREY PENINSULA                        JOINT STATEMENT RE: DISCOVERY
                                                                              HORTICULTURE, INC. / STEVEN                         ISSUES
                                                                           14 ROBERTS ORIGINAL DESSERTS, LLC,
                                                                              EMPLOYEE BENEFIT PLAN,
                                                                           15                                                     Judge:    Hon. Mag. Nathanael M. Cousins
                                                                                         Plaintiffs,
                                                                           16                                                     Complaint Filed:    March 6, 2020
                                                                                   v.                                             Counterclaim Filed: June 26, 2020
                                                                           17                                                     Trial Date:         None Set
                                                                           18 EMPLOYEE BENEFIT MANAGEMENT
                                                                              SERVICES, INC.,
                                                                           19
                                                                                          Defendant.
                                                                           20
                                                                              EMPLOYEE BENEFIT MANAGEMENT
                                                                           21 SERVICES, INC.,
                                                                           22                      Counter-Claimant,
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23            v.
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24 MONTEREY PENINSULA
                         AT




                                                                              HORTICULTURE, INC. dba ROCKET
                        A TTORNEYS




                                                                           25 FARMS and MONTEREY PENINSULA
                                                                              HORTICULTURE, INC. / STEVEN
                                                                           26 ROBERTS ORIGINAL DESSERTS, LLC,
                                                                              EMPLOYEE BENEFIT PLAN,
                                                                           27
                                                                                         Counter-Defendants.
                                                                           28
                                                                                19337178.1                                      -1-
                                                                                231426-1000300201111.1
                                                                                                               JOINT STATEMENT RE: DISCOVERY ISSUES
                                                                            1            Plaintiffs / Counter-Defendants MONTEREY PENINSULA HORTICULTURE, INC. dba

                                                                            2 ROCKET FARM and MONTEREY PENINSULA HORTICULTURE, INC. / STEVEN ROBERTS

                                                                            3 ORIGINAL DESSERTS, LLC EMPLOYEE BENEFIT PLAN (collectively “Monterey

                                                                            4 Horticulture”) and Defendant / Counter-Claimant EMPLOYEE BENEFIT MANAGEMENT

                                                                            5 SERVICES, INC.’s (“EBMS”) file this Joint Statement describing each unresolved discovery issue

                                                                            6 and each party’s proposed compromise pursuant to Civil Standing Order issued by Magistrate Judge

                                                                            7 Nathanael M. Cousins, dated March 15, 2019.

                                                                            8 STATEMENT OF MONTEREY HORTICULTURE

                                                                            9            On April 29, 2020, Monterey Horticulture propounded 59 Requests for Production of

                                                                           10 documents on EBMS seeking documents directly relevant to Monterey Horticulture’s claims.

                                                                           11 EBMS served its responses on June 5, 2020. Defendants refused to produce a single document

                                                                           12 responsive to any of the 59 requests.

                                                                           13            On June 16, 2020, Monterey Horticulture sent a meet and confer letter regarding EBMS’s

                                                                           14 refusal to produce any documents responsive to the 59 requests. EBMS sent a responsive letter on

                                                                           15 June 24, 2020. In its letter, EBMS would not agree to produce any documents responsive to the 59

                                                                           16 requests.

                                                                           17            On July 7 and 8, 2020, counsel for Monterey Peninsula and counsel for EBMS spent two

                                                                           18 afternoons discussing each of the requests and EBMS’s rationale for refusing to produce any

                                                                           19 documents to each of the requests. All of EBMS’s issues were resolved in those two lengthy
                                                                           20 conversations. EBMS agreed to produce documents but would not commit to any day as to when

                                                                           21 the documents would be produced. The parties’ agreements and understandings were confirmed in
                                                                           22 two separate e-mails sent upon the conclusion of both calls. Nonetheless, EBMS still refuses to
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23 produce any documents, and as of the filing of Monterey Peninsula’s motion to compel, has refused
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24 to provide any date as to when responsive documents will be produced.
                         AT
                        A TTORNEYS




                                                                           25            Accordingly, the only current unresolved discovery issue is when EBMS will produce

                                                                           26 documents responsive to Monterey Peninsula’s 59 requests for production in accordance with FRCP

                                                                           27 34. Monterey Peninsula’s proposed compromise is that EBMS produce all responsive documents

                                                                           28
                                                                                19337178.1                                     -2-
                                                                                231426-1000300201111.1
                                                                                                            JOINT STATEMENT RE: DISCOVERY ISSUES
                                                                            1 immediately, or provide a detailed explanation as to why such documents cannot be produced.

                                                                            2 STATEMENT OF EBMS

                                                                            3            The fifty-nine categories of documents requested by Monterey Peninsula Horticulture, Inc.
                                                                            4 (“MPH”) cover a broad range of material created before, during, and after the three-year period in

                                                                            5 which EBMS was the third-party administrator of MPH’s self-funded employee healthcare plan.

                                                                            6 EBMS served timely responses to MPH’s requests and committed to searching for and producing

                                                                            7 responsive documents for the majority of the categories. MPH almost immediately engaged EBMS

                                                                            8 in a meet and confer process that culminated in two lengthy phone conversations between counsels

                                                                            9 for both parties.

                                                                           10            During the calls, MPH clarified and narrowed a number of requests EBMS had objected to as
                                                                           11 unacceptably vague or ambiguous and repeatedly demanded EBMS commit to a firm schedule for

                                                                           12 producing documents. EBMS explained that the breadth of categories requested by MPH would

                                                                           13 require an extensive search of EBMS’s records, which was ongoing at that time. EBMS assured

                                                                           14 MPH that it would search for, review, and produce responsive documents in a diligent manner

                                                                           15 consistent with its obligations under the Federal Rules.

                                                                           16            Notwithstanding the statement submitted by MPH that “EBMS still refuses to produce any
                                                                           17 documents,” EBMS produced to MPH on July 23, 2020 over 8,000 pages of documents. MPH

                                                                           18 accessed these documents twice on July 31, 2020. EBMS has represented to MPH that it will continue

                                                                           19 to produce additional documents to MPH as they become available. At this early stage in the case,
                                                                           20 the parties are working together to satisfy their discovery obligations. Intervention from the Court is

                                                                           21 / / / /
                                                                           22 / / / /
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23 / / / /
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24
                         AT




                                                                              ////
                        A TTORNEYS




                                                                           25
                                                                              ////
                                                                           26
                                                                              ////
                                                                           27
                                                                              ////
                                                                           28
                                                                                19337178.1                                       -3-
                                                                                231426-1000300201111.1
                                                                                                            JOINT STATEMENT RE: DISCOVERY ISSUES
                                                                            1 not necessary.

                                                                            2

                                                                            3 DATED: August 10, 2020                       KENNADAY LEAVITT PC

                                                                            4

                                                                            5                                             By: /s/ Curtis S. Leavitt
                                                                                                                                       CURTIS S. LEAVITT
                                                                            6                                                Attorneys for Plaintiffs/Counter-Defendants
                                                                            7                                             MONTEREY PENINSULA HORTICULTURE,
                                                                                                                           INC. dba ROCKET FARMS and MONTEREY
                                                                            8                                                 PENINSULA HORTICULTURE, INC. /
                                                                                                                           STEVEN ROBERTS ORIGINAL DESSERTS,
                                                                            9                                                   LLC, EMPLOYEE BENEFIT PLAN
                                                                           10

                                                                           11 Dated: August 10, 2020                       LOEB & LOEB LLP
                                                                                                                           DANIEL A. PLATT
                                                                           12                                              ARTHUR FELS

                                                                           13                                              By:    /s/ Arthur Fels
                                                                                                                                 Arthur Fels
                                                                           14                                                    Attorneys for Defendant
                                                                                                                                 EMPLOYEE BENEFIT
                                                                           15                                                    MANAGEMENT SERVICES,
                                                                                                                                 LLC. (misdenominated as
                                                                           16                                                    Employee Benefit Management
                                                                                                                                 Services, Inc.)
                                                                           17

                                                                           18

                                                                           19
                                                                           20

                                                                           21
                                                                           22
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24
                         AT
                        A TTORNEYS




                                                                           25

                                                                           26

                                                                           27

                                                                           28
                                                                                19337178.1                                -4-
                                                                                231426-1000300201111.1
                                                                                                         JOINT STATEMENT RE: DISCOVERY ISSUES
                                                                            1                                         PROOF OF SERVICE
                                                                            2            I, Patsy Taylor, the undersigned, declare that:
                                                                            3            I am employed in the County of Los Angeles, State of California, over the age of
                                                                            4 18, and not a party to this cause. My business address is 10100 Santa Monica Boulevard,

                                                                            5 Suite 2200, Los Angeles, California 90067-4120.

                                                                            6            On August 10, 2020, I caused to be served a true copy of JOINT STATEMENT RE:
                                                                            7 DISCOVERY ISSUES on the parties in this cause as follows:

                                                                            8
                                                                                 Anton C. Gerschler                                  Heidi C. Quan Murchison And Cummings
                                                                            9
                                                                                 6824 Embarcadero Lane                               Embarcadero Center West
                                                                           10    Carlsbad, CA 92011                                  275 Battery Street, Suite 850
                                                                                 Phone (760) 814-2470                                San Francisco, California 94111
                                                                           11    Fax (619) 507-9411                                  Phone: (415) 524-4300
                                                                           12    Anton@GerschlerLaw.com                              Fax: (415) 391-2058
                                                                                 Karen@Gerschlerlaw                                  HQuan@murchisonlaw.com
                                                                           13

                                                                           14    KENNADAY LEAVITT PC
                                                                                 CURTIS S. LEAVITT (SBN 162032)
                                                                           15    cleavitt@kennadayleavitt.com
                                                                                 LANCE M. MARTIN (SBN 294457)
                                                                           16    lmartin@kennadayleavitt.com
                                                                                 621 Capitol Mall, Suite 2500
                                                                           17    Sacramento, California 95814
                                                                                 Telephone: (916) 732-3060
                                                                           18

                                                                           19
                                                                                          (VIA EMAIL) I caused the transmission of the above-named document(s) to the email
                                                                           20
                                                                                 address set forth below, or on the attached service list.
                                                                           21
                                                                                         I am readily familiar with Loeb & Loeb LLP's practice for collecting and processing
                                                                           22
                                                                                correspondence for mailing with the United States Postal Service and Overnight Delivery
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                                Service. That practice includes the deposit of all correspondence with the United States
                                                                           24
                         AT




                                                                                Postal Service and/or Overnight Delivery Service the same day it is collected and
                        A TTORNEYS




                                                                           25
                                                                                processed.
                                                                           26
                                                                                         I declare under penalty of perjury under the laws of the State of California that the
                                                                           27
                                                                                foregoing is true and correct.
                                                                           28
                                                                                19337178.1                                         -5-
                                                                                231426-1000300201111.1
                                                                                                             JOINT STATEMENT RE: DISCOVERY ISSUES
                                                                            1            Executed on August 10, 2020, at Los Angeles, California.
                                                                            2
                                                                                                                              /s/ Patsy Taylor
                                                                            3
                                                                                                                              Patsy Taylor
                                                                            4

                                                                            5

                                                                            6

                                                                            7

                                                                            8

                                                                            9

                                                                           10

                                                                           11

                                                                           12

                                                                           13

                                                                           14

                                                                           15

                                                                           16

                                                                           17

                                                                           18

                                                                           19
                                                                           20

                                                                           21
                                                                           22
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24
                         AT
                        A TTORNEYS




                                                                           25

                                                                           26

                                                                           27

                                                                           28
                                                                                19337178.1                                   -6-
                                                                                231426-1000300201111.1
                                                                                                           JOINT STATEMENT RE: DISCOVERY ISSUES
